IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


TAYLOR MICHAEL EDWARDS,

             Appellant,

 v.                                                   Case No. 5D17-1320

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed October 12, 2018

Appeal from the Circuit Court
for Brevard County,
James H. Earp, Judge.

John J. Albert, of Albert & Donnelly, LLC,
Melbourne, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and L. Charlene Matthews,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      We reverse Taylor Edwards’ conviction for leaving the scene of a crash involving

personal injury because the State’s evidence was insufficient to establish that a crash
caused the injury alleged in the information.1 See Gaulden v. State, 195 So. 3d 1123,

1128 (Fla. 2016) (holding that section 316.027’s operative phrase “‘any vehicle involved

in a crash’ means that vehicle must collide with another vehicle, person, or object”); see

also Daugherty v. State, 207 So. 3d 980, 981 (Fla. 5th DCA 2016) (holding that crash that

occurred when the victim, who was trying to climb in window of car, fell and collided with

pavement, did not constitute crash under leaving scene of crash involving death statute).

We affirm, without discussion, Edwards’ other conviction.

       AFFIRMED, in part; REVERSED, in part; and REMANDED.



EVANDER and EISNAUGLE, JJ., and ROGERS, S.G., Associate Judge, concur.




       1 In his motion for judgment of acquittal at trial, Edwards failed to apprise the trial
court as to why the State’s evidence was insufficient, as a matter of law, to support a
conviction. Accordingly, our reversal is based on application of the fundamental error
doctrine. See F.B. v. State, 852 So. 2d 226, 230 (Fla. 2003) (“[A]n argument that the
evidence is totally insufficient as a matter of law to establish the commission of a crime
need not be preserved. Such complete failure of the evidence meets the requirements
of fundamental error . . . .”).


                                              2